Fourth Court of Appeals
                               San Antonio, Texas
                                     October 6, 2020

                                  No. 04-20-00438-CV

                 IN RE Luis and Olga ORTIZ and J.E.N., a minor child,

              From the 63rd Judicial District Court, Val Verde County, Texas
                             Trial Court No. 2020-099-CIV
                     Honorable Enrique Fernandez, Judge Presiding


                                     ORDER

       Respondent's Motion for Extension of Time to File Response is GRANTED. The
response is due October 9, 2020.

      It is so ORDERED on October 6, 2020.

                                                    PER CURIAM

      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court